Citation Nr: 0822759	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral hearing loss, evaluated as noncompensable effective 
March 21, 2003.

This case has been advanced on the Board's docket.

In June 2005, the Board received additional evidence from the 
veteran's representative in the form of a May 2005 VA 
audiological report.  By a February 2008 written brief, the 
representative waived review of the evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2007).  
The Board finds that the evidence was timely filed within 90 
days from when the veteran was notified that the case was 
certified to the Board.  Thus, the Board will consider such 
evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  Prior to May 24, 2005, audiological evaluation reflects 
that the veteran's service-connected bilateral hearing loss 
was manifested by no worse than level II hearing impairment 
in both ears.

2.  From May 24, 2005, audiological evaluation reflects that 
the veteran's service-connected bilateral hearing loss has 
been manifested by level II hearing impairment in the right 
ear and level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2005, the criteria for a compensable 
rating for bilateral hearing loss were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2007).

2.  From May 24, 2005, the criteria for a 10 percent rating 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Where, as here, the issue on appeal concerns the disability 
rating initially assigned, the issue is considered a 
downstream matter.  The veteran's underlying claim of service 
connection has been granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008) 
(citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006)).  
Other provisions apply to the downstream adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002).  
Further VCAA notice is not required because the purpose that 
the notice was intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 491.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Leavenworth, Kansas.  In May 2003, the veteran indicated that 
he had been treated for hearing loss by Dr. W.C. in the late 
1980s.  Because the veteran was subsequently awarded service 
connection for bilateral hearing loss in July 2003 based on 
the evidence already of record, the RO did not request the 
private treatment records.  A remand for the older treatment 
records from Dr. W.C. is not necessary considering the nature 
of this appeal; that is, the evaluation of the veteran's 
bilateral hearing loss since March 21, 2003, which is the 
effective date of the award of service connection.

Additionally, in July 2003, the veteran was provided a VA 
examination in connection with his claim, the report of which 
is of record.  In his March 2005 substantive appeal, the 
veteran contended that another VA examination was warranted 
in order to determine the level of severity of his hearing 
loss.  Thereafter, the veteran submitted the May 2005 VA 
audiological report to the Board.  Given that the veteran was 
afforded an examination in connection with the claim and that 
he provided a more recent report that is adequate for rating 
purposes, further examination is not necessary.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since March 21, 2003.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

A review of the medical evidence since the award of service 
connection reveals that the veteran underwent VA examination 
in connection with the claim in July 2003.  The puretone 
threshold average was 50 for the right ear and 56 for the 
left ear.  The Maryland CNC speech recognition score was 84 
percent for the right ear and 84 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
veteran had level II hearing impairment in both ears.  
Applying the results to Table VII, a noncompensable 
disability rating was warranted for bilateral hearing loss 
based on the July 2003 VA examination.

The veteran submitted a VA audiological report, dated May 24, 
2005, which included audiometric test results.  At that time, 
the puretone threshold average was 55 for the right ear and 
60 for the left ear.  The Maryland CNC speech recognition 
score was 88 percent for the right ear and 64 percent for the 
left ear.  Based on those results, the veteran had level II 
hearing impairment in the right ear and level VI hearing 
impairment in the left ear.  According to Table VII, a 10 
percent disability rating is warranted based on the May 2005 
VA report.  Therefore, a 10 percent rating is warranted for 
service-connected bilateral hearing loss from May 24, 2005, 
which was the date of the VA audiological report that 
documented the poorer hearing.

There is no indication that a compensable rating was 
warranted prior to the May 24, 2005 report.  As noted, less 
hearing impairment was evidenced during the July 2003 VA 
examination, particularly regarding the left ear.  The Board 
notes that the veteran also submitted two VA audiological 
reports from the same audiologist who administered the May 
2005 testing.  However, in both of those reports, dated in 
March 2003 and May 2004, the audiologist utilized W-22 speech 
recognition scores and not the required Maryland CNC speech 
recognition scores.  Consequently, those two reports are 
invalid for VA rating purposes.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that a rating 
of 10 percent for bilateral hearing loss is granted from May 
24, 2005.  An initial compensable rating is not warranted 
prior to that date.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against initial ratings higher than those outlined, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss 
prior to May 24, 2005, is denied.

An initial 10 percent rating for bilateral hearing loss is 
granted, effective May 24, 2005, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


